DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. U.S. Pub. 2015/0126107, in view of Dayan et al. U.S. Pub. 2011/0057741, further in view of Mendolia et al. U.S. Pub. No. 20050159187.

Regarding claim 1, Bennett in figure 4 discloses a method, comprising: generating a first electromagnetic wave by a radiating element (MMIC 404); and directing, at least partially by a reflective plate (Coupling device 406), the first electromagnetic wave to an interface of a transmission medium to induce a second electromagnetic wave along a surface of the transmission medium (guided wave 408), wherein the second electromagnetic wave propagates along the surface of the transmission medium without utilizing an electrical return path, and wherein the second electromagnetic wave has a selected non-fundamental wave mode and a non-optical operating frequency and wherein a distance between the reflective plate and the radiating element is set to support the inducing of the propagation of the second electromagnetic wave having the selected non-fundamental wave mode (see Fig. 4 and Para. 32-36). 
Bennett does not disclose: “wherein the radiating element comprises a monopole antenna that is aligned substantially parallel to the reflective plate and within a hollow collar 
However, in the same field of endeavor, Dayan in figure 1 teaches a method wherein the radiating element (waveguide feed 26) comprises a monopole antenna (Para. 51) that is aligned substantially parallel to the reflective plate (waveguide backshort 38) and within a hollow collar (waveguide location 22 and cavity 34) that supports the reflective plate (38) and maintains the first electromagnetic wave within the hollow collar (22+34); and wherein the reflective plate (38) is electrically shorted to ground (para. 62) to interact with e-fields generated by the monopole antenna (26)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a grounded reflective plate according to Dayan with the method according to Bennett to form the claimed invention in order to reflect energy into the waveguide/transmission medium (Dayan Para. 62) 
Bennett and Dayan do not teach “wherein the reflective plate is constructed of a wire mesh having a density sufficient to reflect electromagnetic waves traveling toward the reflective plate from the monopole antenna.”  
However, wire mesh reflective surface are commonly used in the electromagnetic propagation art. Mendolia in figures 12-14 and 37 teaches a method wherein the reflective plate (grounding plate 1210 and/or reflecting surface 3700) is constructed of a wire mesh 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bennett, Dayan and Mendolia to form the claimed invention because it is well known that reflecting surfaces could be any solid surface covered by metal foil or conductive paint or non-solid surfaces covered by wire meshes with sufficiently dense weaving patterns in order to reduce far field emissions and increase power radiated by the antenna. (See Mendolia Para. 217).

Regarding claims 2-10, Bennett (figure 4 and para. 27-29 and 45) discloses a method further comprising: adjusting the distance between the reflective plate (406) and the radiating element (404) to support the inducing of the propagation of the second electromagnetic wave having the selected non- fundamental wave mode; wherein the radiating element (404) is configured to generate an electric signal from a third electromagnetic wave propagating along the transmission medium (402); wherein the selected non-fundamental wave mode of the second electromagnetic wave has a spatial orientation based on a position of the radiating element (404); wherein the directing the first electromagnetic wave further comprises providing a conductive horn (406) that surrounds the transmission medium (402) and that further directs the first electromagnetic wave to facilitate the inducing of the propagation of the second electromagnetic wave at the interface of the transmission medium (402);  further comprising further directing, via a waveguide structure  (406), the first electromagnetic wave to 

Regarding claim 11, Bennett in figure 4 discloses a system, comprising: an antenna (MMIC 404) configured to launch, a first electromagnetic wave to induce a propagation of a second electromagnetic wave along a transmission medium (wire 402), the second electromagnetic wave having a selected non-fundamental wave mode and a non-optical operating frequency; and a reflective plate (Coupling device 406) spaced a distance behind the antenna (404) relative to a direction of the propagation of the second electromagnetic wave, wherein the distance between the reflective plate (406) and the antenna (404) is set to support the inducing of the propagation of the second electromagnetic wave having the selected non-fundamental wave mode. (See Fig. 4 and Para. 32-36). 
Bennett does not disclose: “wherein the antenna comprises a monopole antenna that is aligned substantially parallel to the reflective plate and within a hollow collar that supports the reflective plate and maintains the first electromagnetic wave within the hollow collar; and wherein the reflective plate is electrically shorted to ground to interact with e-fields generated by the monopole antenna.”

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a grounded reflective plate according to Dayan with the method according to Bennett to form the claimed invention in order to reflect energy into the waveguide/transmission medium (Dayan Para. 62)
Bennett and Dayan do not teach “wherein the reflective plate is constructed of a wire mesh having a density sufficient to reflect electromagnetic waves traveling toward the reflective plate from the monopole antenna.”  
However, wire mesh reflective surface are commonly used in the electromagnetic propagation art. Mendolia in figures 12-14 and 37 teaches a system wherein the reflective plate (grounding plate 1210 and/or reflecting surface 3700) is constructed of a wire mesh having a density sufficient to reflect electromagnetic waves (para. 216-217) traveling toward the reflective plate (1210/3700) from the monopole antenna (1202/3705).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claims 12-16, Bennett in figure 4 and para. 27-29 and 45 discloses a system, wherein the distance between the reflective plate 406 and the antenna 404 is adjusted to support the inducing of the propagation of the second electromagnetic wave via the selected non-fundamental wave mode; further comprising: a conductive horn (406) that surrounds the transmission medium (402) and that directs the first electromagnetic wave to facilitate the inducing of the propagation of the second electromagnetic wave at an interface of the transmission medium (402); further comprising a waveguide structure (406) for further directing the first electromagnetic wave to the interface of the transmission medium (402); wherein the waveguide structure (406) has a tapered cross- section; and wherein the waveguide structure (406) has a circular cross- section. 

Regarding claim 17, Bennett in figure 4 discloses a system, comprising: an antenna (404) configured to generate a first electromagnetic wave; a hollow collar (coupling device 406) for directing the first electromagnetic wave to an interface of a transmission medium (wire 402) to induce a propagation of a second electromagnetic wave bound to a surface of the transmission medium, the second electromagnetic wave having a selected non-fundamental wave mode 
Bennett does not disclose: monopole antennas; and wherein the monopole antenna is aligned substantially parallel to the reflective surface and within the hollow collar, and wherein the hollow collar supports the reflective surface; and wherein the reflective surface is electrically shorted to ground to interact with e-fields generated by the monopole antenna.
However, in the same field of endeavor, Dayan in figure 1 teaches a system having a monopole antenna (waveguide feed 26; see Para. 51) that is aligned substantially parallel to the reflective surface (waveguide backshort 38) and within a hollow collar (waveguide location 22 and cavity 34), and wherein the hollow collar (22+34) supports the reflective surface (38); and wherein the reflective surface (38) is electrically shorted to ground (para. 62) to interact with e-fields generated by the monopole antenna (26).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a grounded reflective plate according to Dayan with the method according to Bennett to form the claimed invention in order to reflect energy into the waveguide/transmission medium (Dayan Para. 62)

However, wire mesh reflective surface are commonly used in the electromagnetic propagation art. Mendolia in figures 12-14 and 37 teaches a system wherein the reflective surface is part of a reflective plate (grounding plate 1210 and/or reflecting surface 3700) that is constructed of a wire mesh having a density sufficient to reflect electromagnetic waves (para. 216-217) traveling toward the reflective plate (1210/3700) from the monopole antenna (1202/3705).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bennett, Dayan and Mendolia to form the claimed invention because it is well known that reflecting surfaces could be any solid surface covered by metal foil or conductive paint or non-solid surfaces covered by wire meshes with sufficiently dense weaving patterns in order to reduce far field emissions and increase power radiated by the antenna. (See Mendolia Para. 217).

Regarding claims 18 and 19, Bennett in figure 4 discloses a system, wherein the distance is adjusted to facilitate the inducing of the propagation of the second electromagnetic wave via the selected non-fundamental wave mode (para 27-29); wherein the hollow collar (406) has a tapered cross-section.


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bennett and Dayan to form the claimed invention so that a transmission line with characteristic impedances on the millimeter wavelength mat be created to enable much simpler matching structure (Dayan para. 53); therefore, creating a continuous waveguide structure (Dayan para. 77-82)

Response to Arguments
Applicant amended independent claims 1, 11 and 17. No new matter was introduced. Applicant’s arguments with respect to claim(s) 1, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845